Citation Nr: 9933990	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-06 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to increased evaluation for residuals of 
degenerative disc disease, lumbar spine, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1941 to July 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California, which denied the 
veteran's claim of entitlement to an increased evaluation for 
residuals of 
degenerative disc disease, lumbar spine.


REMAND

The veteran and his representative have asserted that his 
back disability has worsened since the Board last considered 
this matter in a decision dated December 26, 1996.  The 
veteran, through his representative, also contends that he 
should be afforded a contemporaneous VA medical examination 
that focuses in part upon possible functional loss due to 
pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's claim for an increased rating of his disability 
is well-grounded as it is based upon his competent testimony 
that its symptoms, reasonably construed as related to the 
service-connected disability, have increased in severity 
since the 1996 Board decision.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994).  The veteran has stated through his 
representative that the symptoms of his service-connected 
disability have increased since the last time he underwent a 
VA examination.  The Board thus concludes that the veteran 
has presented a well-grounded claim for an increased rating 
for his service-connected disorder.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is 
established that in well-grounded claims, "the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination."  Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).

The Board notes that the most recent VA medical examination 
contained in the veteran's claims file was conducted in 
February 1994.  The claims file does contain a March 1997 
examination record from D.S., M.D., an April 1997 computed 
axial tomography (CAT) examination from M.L.K hospital, 
October 1998 CAT examination from M.P.W. Radiology, November 
1998 examination from T. medical group and January 1999 CAT 
examination from M.L.K. hospital.  The Board, however, notes 
that this medical documentation fails to directly address the 
specific diagnostic criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999), which the RO used to evaluate 
the veteran's service-connected degenerative disc disease.  
Thus, the recent private medical evidence does not meet the 
requirements of 38 C.F.R. § 3.326(b) and (c) (1999).  The 
Board will, therefore, because of the relative staleness of 
that examination and the nature of the post 1996 private 
medical documentation, direct a new VA examination upon 
remand.  38 C.F.R. § 3.326 (1999).

Because the veteran's lower back disability is currently 
rated under 38 C.F.R. §4.71a, Diagnostic Code 5293, relevant 
precedent holdings of the General Counsel must be considered 
in the readjudication of this claim.  In particular, the 
General Counsel has held the following:

1. Diagnostic Code 5293, intervertebral disc syndrome (IDS), 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45(1999) must be considered when a disability is evaluated 
under this diagnostic code.

2. When a veteran has received less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.  See DeLuca v. 
Brown, 6 Vet. App. 321 (1993).

See VAOPGCPREC 36-97 (Dec. 12, 1997).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
therefore REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for degenerative 
disc disease since December 1996.  After 
securing necessary releases, the RO 
should obtain any such records that are 
not already part of the veteran's claims 
file.

2. The veteran should be afforded a VA 
orthopedic examination to specifically 
determine the nature and extent of 
impairment caused by the veteran's 
service-connected degenerative disc 
disease.  The claims folder should be 
made available to the examiner for review 
before the examination.  Range of motion 
of the lumbosacral spine should be 
recorded in numbers of degrees, and the 
normal ranges of motion should be 
provided.  Any portion of the arcs of 
motion which are painful should be so 
designated. The examiner should also take 
into account all functional impairments, 
including pain on use, incoordination, 
weakness, fatigability, abnormal 
movements, etc.  Any other manifestations 
related to the service-connected 
disability should be described in detail.  
The report of the examination should be 
associated with the veteran's claims 
folder.

3. After completing the above, the RO 
should readjudicate the veteran's claim 
seeking an increased rating for service-
connected degenerative disc disease, 
considering the evidence of record and 
all applicable law and regulation, 
including 38 C.F.R. §§ 4.40 and 4.45.

If the veteran's claim for an increased rating is denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  Compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance and a remand of the claim will likely 
ensue.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


